FILED
                           NOT FOR PUBLICATION
                                                                                 FEB 8 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LINDA STREETER,                                  No.   19-15475

              Plaintiff-Appellant,               D.C. No. 1:17-cv-01450-JDP

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                  Jeremy D. Peterson, Magistrate Judge, Presiding

                           Submitted February 2, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and IKUTA and NGUYEN, Circuit Judges.

      Linda Streeter appeals from the district court judgment affirming the final

decision of the Commissioner of Social Security to deny Streeter’s protective

application for benefits under Title II of the Social Security Act. We have

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm the judgment of the district

court. Reviewing the record as a whole, and fulfilling the obligation to resolve

conflicts and ambiguities in the record, Ford v. Saul, 950 F.3d 1141, 1149 (9th Cir.

2020), the administrative law judge (ALJ) reached conclusions supported by

substantial evidence.

      The ALJ offered specific, clear, and convincing reasons to discount

Streeter’s testimony as to “subjective pain or the intensity of symptoms.” Molina

v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012), superseded by regulation on other

grounds. Substantial evidence supported the ALJ’s findings that Streeter’s

testimony was inconsistent with the medical record as a whole, the conservative

course of treatment, her part-time work since 2015, her daily activities, and her

continued receipt of unemployment benefits (requiring her to certify that she was

willing and able to engage in work activity) after the alleged disability onset date.

See id. at 1112–13 (daily activities); Parra v. Astrue, 481 F.3d 742, 751 (9th Cir.




                                           2
2007) (conservative treatment); Ghanim v. Colvin, 763 F.3d 1154, 1165 (9th Cir.

2014) (unemployment benefits).1

       Substantial evidence supported the specific and legitimate reasons given by

the ALJ to discount, in part, the opinion of Streeter’s treating podiatrist, Dr. Wells.

See Ford, 950 F.3d at 1154–55; see also 20 C.F.R. § 404.1527(c). The ALJ

explained adequately that Dr. Wells’s opinion was inconsistent with adequate

physical functioning reflected in medical records, the conservative course of

treatment, clinical findings in Dr. Sharma’s consultative examination, and

Streeter’s daily activities and employment activity since the alleged disability onset

date. Contrary to Streeter’s argument, the ALJ’s decision did not disregard Dr.

Wells’s medical opinion on the ground that Dr. Wells was a podiatrist. Nor did the

ALJ reject Dr. Wells’s opinion that Streeter had no transferable skills, because the

ALJ concluded that transferability of job skills was immaterial to the determination

of disability.

       Substantial evidence supported the ALJ’s assessment of Streeter’s residual

functional capacity (RFC), application of the Medical-Vocational Guidelines (the


       1
        The ALJ’s inclusion of personal observations of Streeter’s demeanor
during the administrative hearing does not require reversal, because the
independent reasons supporting the adverse credibility determination were
supported by substantial evidence. See Morgan v. Comm’r of Soc. Sec. Admin.,
169 F.3d 595, 600 (9th Cir. 1999).
                                           3
grids), and reliance on the testimony of a vocational expert (VE). The limitations

of the RFC, which allows for medium work, are supported by substantial evidence,

including the exertional limitations identified by acceptable medical sources, such

as Drs. Sharma, Talcherkar, and Greene. See Ford, 950 F.3d at 1149; 20 C.F.R.

§ 404.1545(a). The ALJ gave specific and legitimate reasons for adopting the

postural limitations identified by Dr. Greene and rejecting the postural limitations

identified by Drs. Sharma, Talcherkar and Wells. Given Streeter’s capacity for

medium work, Streeter fails to establish that the grids would direct a finding of

disability. See 20 C.F.R. pt. 404, subpt. P, app. 2, §§ 202.00–203.31. Because the

grids did not direct a finding of disability and because Streeter exhibited a mix of

exertional and non-exertional limitations, the ALJ correctly turned to the expertise

of the VE. Lounsburry v. Barnhart, 468 F.3d 1111, 1116 (9th Cir. 2006). The

ALJ gave the VE all limitations supported by substantial evidence. Therefore, the

ALJ reasonably relied on the testimony of the VE to conclude that Streeter could

adjust to other jobs existing in significant numbers in the national economy.

Ghanim, 763 F.3d at 1166.

      AFFIRMED.




                                           4